Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This is a Final-Action in response to amendments submitted on 12/20/2021, which have been entered.
Claims 1, 17-18 have been amended.
Claim 25 is new.
Claim Rejections - 35 USC § 112- first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-9, 11-18 and 22-25  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended claims 1, 17 and 18 disclose the newly added limitation “generate a distribution curve of transaction price relative to transaction time to assess a price range relative to how long for a property to sell”, However, the originally filled specification does not disclose the scope of the system being able to asses a price range relative to how long for a property to sell.  Although this newly added limitation appears to be an intended use of generating a distribution curve of transaction price relative to transaction time, nothing in the specification discloses that the system is able to perform such function.  For these reasons, the limitations are rejected for not complying with the written description requirement by adding new matter not disclosed in the originally filled specification. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-9, 11-18 and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the real estate property" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the term is referred to the properly introduced “target real estate property” or if it is related to a different “real estate property”.  For examination purposes the claim is interpreted as best understood.
Claim 25 recites the limitation " the distribution curve of transaction price relative to transaction" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the term is referred to the properly introduced “the distribution curve of transaction price relative to transaction time” or if it is related to a different “distribution curve”.  For examination purposes the claim is interpreted as best understood.
Claim 25 is rejected for being indefinite since it is not clear how the system will be able to generate a distribution curve for a second property (i.e. second real estate property) taking into consideration data for a different set of real estate properties (i.e. first real estate properties).  The claim requires to use data unrelated to the second property, therefore it is unclear how the system would be able to generate a distribution curve for that second property if the data used in not related to the second property.  For this reason and the lack of antecedent basis, the Examiner is unable to properly apply art to the new claim due to the indefiniteness of the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-9, 11-18 and 22-25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu Chihiro (JP2003/022314) in view of Tatang (US 10,055,788)

Regarding claims 1, 17 and 18, CHIHIRO discloses 
an information processing device comprising a processing circuit ( [0035] Here, it is assumed that this apparatus 100 is realized by software defining the operation of each means in a processing apparatus having a general configuration provided with control means, input means, storage means, and output means,) configured to:
 an information processing method;
a non-transitory computer readable medium storing thereon a program that when executed by a processor causes the processor to execute a method ([0036] The apparatus 100 can also be realized by a physically dedicated apparatus. When the function of one means is realized by two or more physical means, or when two or more means are used. The case where the function is realized by one physical means is also included. Further, the apparatus 100 may be configured by a single computer, or may be configured by a plurality of computers distributed on a network.) comprising:
receive a target anticipated required transaction time of a tolerable amount of time (paragraph [0061] discloses an anticipated required transaction time as an estimation date June 1, 2020 for the prediction.  Wherein it is understood that a prediction is a forecast of a future behavior. “The processing of the property price function estimating means 4 will be described by taking as an example the case of estimating the property price function for predicting the property price in June 2001 under the following conditions. Real estate price function estimation date =June 1, 2001.”);
calculate an appraisal value of the target real estate property by using a function which includes appraisal factors of the target real estate property depending on a location surrounding the target real estate property ([0001] “BACKGROUND OF THE INVENTION 1. Field of the Invention The present invention relates to a method for estimating a function for calculating a property price and an apparatus for estimating a function for calculating a property price.”, [0043] “The property location specifying means 2 obtains the nearest station data necessary for price prediction, the road distance data to the nearest station, the data of various surrounding environments, etc. based on the location of the identified property. It has a function to do. In this embodiment, the above-described geographic information system is used. Specifically, when the geographic information system inputs the coordinate data of the specified property, it searches for, measures, and outputs data such as the nearest station and road distance based on the coordinate data. The acquired data is stored in the real estate price DB 6. FIG. 2C is a diagram illustrating an example of a data configuration of the real estate price DB 6. According to FIG. 5C, it can be seen that the nearest station data acquired from the coordinate data, the distance (station distance) data from the nearest station, and the like are stored for each property. (Real estate price formation factor acquisition means) Next, the real estate price formation factor acquisition means 4 acquires or creates factor data constituting variables of the real estate price function. The real estate price formation factor acquisition unit 4 acquires or creates factor data of each property by searching the area information DB 7 based on the coordinate data specified by the property position specifying unit 2.”), wherein the appraisal factors include past sales data of real estate transactions of properties located in the location surrounding the target real estate property ([0061]The processing of the property price function estimating means 4 will be described by taking as an example the case of estimating the property price function for predicting the property price in June 2001 under the following conditions. Real estate price function estimation date =June 1, 2001 Real estate price DB = Data from January to April 2001 (stored) Newly entered data = May 2001 data Estimated real estate price function = 2001” [0062] FIG. 8 shows an example of the real estate price DB 6 of the present apparatus 100 as of June 1, 2001. According to the figure, real estate price data for J January to May 2001 is stored. Data stored in the property price DB 6 (hereinafter referred to as " analysis data" ).) Are all numerical data, and are composed of continuous data such as price and exclusive area, and dummy variables (e.g., 1 for a corner room and 0 for others). [0063] FIG. 9 is a flowchart showing the flow of processing of the real estate price function estimating means 4. First, the real estate price function estimating means 4 reads the analysis data of the real estate price DB 6 (S901), performs market segment processing (S902) to determine the optimum segment, and then uses it to create the real estate price function. );
calculate an appropriate price of the real estate property based on the appraisal value which is based upon the past sales data of the real estate transactions of properties located in the location surrounding the target real estate property identified via a map window; ([0061]The processing of the property price function estimating means 4 will be described by taking as an example the case of estimating the property price function for predicting the property price in June 2001 under the following conditions. Real estate price function estimation date =June 1, 2001 Real estate price DB = Data from January to April 2001 (stored) Newly entered data = May 2001 data Estimated real estate price function = 2001” [0062] FIG. 8 shows an example of the real estate price DB 6 of the present apparatus 100 as of June 1, 2001. According to the figure, real estate price data for J January to May 2001 is stored. Data stored in the property price DB 6 (hereinafter referred to as " analysis data" ).) Are all numerical data, and are composed of continuous data such as price and exclusive area, and dummy variables (e.g., 1 for a corner room and 0 for others). [0063] FIG. 9 is a flowchart showing the flow of processing of the real estate price function estimating means 4. First, the real estate price function estimating means 4 reads the analysis data of the real estate price DB 6 (S901), performs market segment processing (S902) to determine the optimum segment, and then uses it to create the real estate price function. [0127] FIG. 23 is a diagram showing an example of forecast material output by the forecast result output means 15 accompanying the real estate price forecast result table. The figure shows the trend of second-hand apartment prices in the forecast area. Specifically, it shows the trend of secondhand apartment prices from September 1989 to March 2001 for three regions. The person in charge can read that the price of second-hand condominiums has risen as of September 1989, when the property to be evaluated was built, but the price has dropped as of March 2001.”, [0128] “FIG. 24 is a diagram showing an example of the prediction basis material output by the prediction result output means 15. According to the figure, it is possible to grasp which variable (real estate price formation factor) has affected the price of the property to be evaluated. Moreover, since the scores of the comparison target properties are shown at the same time, it is easy to grasp the characteristics of the evaluation target properties. For example, it can be seen that the property to be evaluated has higher scores for “accessibility to the city center” and “education environment” than the property to be compared, but is lower for other factors.” [0129] FIG. 25 is a diagram showing another example of the prediction basis material output by the prediction result output means 15. In the figure, the relationship between the age of an apartment building and its price is graphed. The person in charge can examine the prediction result based on the type of segment to which the property to be evaluated falls and the current age after construction.”);
calculate the appropriate price based on the appraisal value and an anticipated required transaction time of the real estate property so that the appropriate price is not necessarily equivalent to the appraisal value ( [0018] “The step of selecting the statistical model includes the step of creating n test price functions using the n statistical models for the data relating to the price of the real estate property, and the data relating to the price of the real estate property. A divergence rate is calculated based on the transaction price of the real estate property and the estimated price estimated by the created n test price functions, and the prediction of the created test price function is calculated from the calculated divergence rate A step of calculating a fitting rate representing accuracy, and a step of selecting a statistical model having the highest prediction accuracy from the n statistical models based on the calculated fitting rate.” [031] “The other property price database 6f stores, for example, public land price information such as price data (actual price) based on actual transaction examples in the market, public land price / reference land price, property tax evaluation value, inheritance tax route price, and the like.”, [0100] The divergence rate is calculated based on the actual transaction price in the verification analysis data = MP and the estimated price by the test price function i for the verification analysis data = PPi (i = 1... N) Is calculated by the following equation. [0102] The fitting rate indicating the coincidence rate between the predicted value and the actual sales price is calculated by the following equation. The closer the fitting rate value is to 0, the higher the prediction accuracy. [0107] Next, the real estate price function estimating means reads the actual transaction price data of " May 2001" as the analysis data for verification and uses the test price function i from the data of" May 2001" . By calculating the estimated price, the deviation rate and the fitting rate of the test price function are calculated.);
create an assessment of the target real estate property that includes the appropriate price ([0132] According to the above, the person in charge can obtain the estimated price of the property only by inputting the data of the desired property, and the basis for price prediction is presented. It becomes easy to determine whether or not it is appropriate.” [0134] “The real estate management system shown in the figure includes a real estate price prediction device 300, a user 400 (a refinancing desire user 400a, a sale desire user 400b, a purchase desire user 400c), a real estate company 500, and a bank 600. The property price prediction device 300 includes a property price function estimation device 100, property management means 301, echo management means 302, property database 303, and echo database 304. Real estate price function estimation apparatus 100 is the same as the apparatus shown in FIG. The real estate price prediction apparatus 300 and the system clients (users 400 (400a to 400c), the real estate company 500, and the bank 600) transmit and receive data by various communication means such as a network communication system and mail.” [0135] When the real estate price prediction apparatus 300 receives a price prediction and sales request for a real estate property from each user, the property price prediction device 300 predicts the price of the property to be evaluated, stores the result together with related information, and the user. It has a function to notify. When the real estate price prediction apparatus 300 receives a mediation request from the user who wants to sell 400b, the real estate price prediction apparatus 300 predicts the price of the property to be evaluated and requests the real estate company 500 to request the mediation. In this manner, the sale-desiring user 400b and the real estate company 500 are configured to be able to communicate with each other via the real estate price prediction apparatus 300. Furthermore, the real estate price prediction apparatus 300 notifies the real estate company 500 of application information when receiving an application for a property from the purchase requesting user 400c. In this case, when the real estate price prediction apparatus 300 accepts a loan application from the purchase requesting user 400c or the real estate company 500, the real estate price prediction apparatus 300 can transmit the price prediction result of the property and examination materials to the bank 600. In this way, the purchase requesting user 400c, the real estate company 500, and the bank 600 are configured to be able to communicate with each other via the real estate price prediction apparatus 300.” [0136] “The property management means 301 executes processing according to the contents of access (inquiry, material request) by the client. When the property management unit 301 receives the price prediction process of the evaluation target property, the property management unit 301 activates the real estate price function estimation device 100 and executes the price prediction process of the evaluation target property. The real estate price function estimation device 100 executes price prediction processing with reference to property information output from the client, for example, information such as the address, size, age, and floor number of the property. The property management unit 301 stores the result of the price prediction process in the property database 303. In addition, when the property price function estimation device 100 includes property information for specifying the property to be evaluated in, for example, the property price DB 6 of the property price function estimation device 100, the client may input only the address as the property information. When the property management unit 301 receives the property browsing and purchase processing, the property management unit 301 accesses the property database 303, identifies a property that matches the search condition specified by the client, and notifies the client of the result. Further, the property management unit 301 can execute a loan application process for the bank 600 as the purchase process is executed. ); 
cause the assessment to be displayed on a client device ([0121] “The real estate price predicting means 205 predicts the price of the evaluation target property by executing the real estate price function specified by the market segment means 203 of the evaluation target property for the evaluation target property. The prediction result output means 206 outputs the result of price prediction of the property to be evaluated, and outputs data related to the basis of price prediction.” [0123] “FIG. 21 shows an example of a real estate price data input screen. According to the figure, the input screen is provided with items 21a such as address, applicant, real estate, loan determination, and reception so that the person in charge can input data for each item related to the property to be evaluated.” [0124] “When the user inputs the data of the property to be evaluated and selects the “market price calculation” button 21b, the real estate price prediction apparatus 200 executes the above described means to execute the real estate of the property to be evaluated. Estimate the price.”,  [0125] “FIG. 22 is a diagram showing an example of the real estate price prediction result table output by the prediction result output means 15.” );
generate a distribution graph of transaction price relative to transaction time to assess a price range relative to how long for a property to sell  ( CHIHRO [0108] FIG. 18 is a diagram showing an example of the distribution of the deviation rate of the test price function i with respect to the analysis data of May 2001. According to the figure, the value of the model 15 is closest to 100, and it can be seen that the model 1 5 is an optimal model with high prediction accuracy. [0109] FIG. 19 is a diagram showing an example of the distribution of the fitting rate of the test price function i for the analysis data of May 2001. According to the figure, it can be seen that the fitting rate of the model 15 is closest to 0, and the model 15 is the optimum model. [0174] FIG. 18 is a diagram illustrating an example of the distribution of divergence rates in the analysis data of May 2001. [0175] FIG. 19 is a diagram illustrating an example of a fitting rate distribution of a test price function in May 2001.  It is noted that CHIHRO dsicloses a distribution graph of a transaction price (i.e. test price) relative to transaction time (i.e. May 2001); and
cause the distribution graph to be displayed on the client device (CHIHRO [0108]
FIG. 18 is a diagram showing an example of the distribution of the deviation rate of the test price function i with respect to the analysis data of May 2001. [0109] FIG. 19 is a diagram showing an example of the distribution of the fitting rate of the test price function i for the analysis data of May 2001. [0174] FIG. 18 is a diagram illustrating an example of the distribution of divergence rates in the analysis data of May 2001. [0175] FIG. 19 is a diagram illustrating an example of a fitting rate distribution of a test price function in May 2001. ).
CHIHIRO which is directed to a method and system for estimating a property price in a given time wherein the system discloses receiving an anticipated required transaction time of a tolerable amount of time, however fails to explicitly disclose that such input is specifically performed by an intended buyer or seller of a target real estate property and further fails to explicitly disclose the processing circuit further configured to adjust the appropriate price in accordance with how much time is left of the tolerable amount of time input.
Tatang is introduced to cure such deficiency by disclosing a method and system for calculating a volatility index of a property in order to identify value changes of a real estate properties over the time intervals.  
Tatang further teaches:
receive a target anticipated required transaction time of a tolerable amount of time input by an intended buyer or seller of a target real estate property (Col. 20 lines 49-52 “For example, a user at client terminal 110 may request an estimate of forward pricing dispersion of forward pricing model 124 for four years, starting in May of 2009.”); 
generate a distribution curve of transaction price relative to transaction time ( [0098] Target coverage can also be adjusted according to a probability distribution, such as a normal distribution. For example, assume for a base period that the volatility index is 100, and the base target coverage for a target confidence of 10% is one standard deviation (approximately 68%). In other words, approximately 68% of the price estimates by an AVM are within 10% of the actual sales prices, i.e., the range of +/−10% of the sales price covers +/−one standard deviation of the price estimates during the base time period. [0100] Another embodiment may assume that the AVM error will follow a normal distribution, and adjust the target coverage accordingly. To do so, such an embodiment may adjust the number of standard deviations for our base period by the ratio of the base volatility index to the volatility index for the period of interest, i.e. (1 std. dev.*100/150)=2/3 std. deviation. In a normal distribution, 2/3 of one standard deviation corresponds to about 49.5%. Thus, the expected target coverage for the period of interest is approximately 49.5%. In other words, this embodiment expects 49.5% of the estimates by the AVM to be within 10% of the actual selling prices when the volatility index is 150. [0112] Specifically, the embodiment discussed above used the formula: adjusted target coverage=base target coverage*(base volatility index/volatility index for period of interest). Alternative embodiments may substitute standard deviations for the volatility indices in the formula to adjust the target performance thresholds. Also, various robust measures of the spread of a distribution can be substituted for standard deviations.))
These paragraphs of Tatang discloses that calculating a volatility index allows for appraising and estimating house price changes over time.  Therefore, taking time into consideration in determining the appraisal value of a house.  That is, Tatang discloses a price to time comparative by relating the volatility of the price vs time.  Furthermore, by applying a volatility index based on time, the system is able to apply it to house valuations in order to calculate price predictions on a future specific time (col 19 lines 30-34).
Therefore, one of ordinary skill in the art at the time the invention was filled would find obvious to combine the teachings of Tatang of calculating an appropriate price in accordance with how much time is left of the tolerable amount of time input since such calculation allows for a better prediction of a property value over time as disclosed by Tatang on col 19.  Furthermore, such improvement in the system of Chihiro is just a combination of prior art elements previously known in the art of real estate with the known benefit of improving forwards pricing models that take into consideration a time frame as disclosed by Tatang on col. 19 lines 16-53.
Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to generate a distribution curve of transaction price relative to transaction time; and cause the distribution curve to be displayed on a client device since such modification is just an improvement made by combining well-known elements previously known in the art that yield to predictable results such as demonstrate the probabilities of occurrence of different possible outcomes based on a transaction time for a property such that the system is able to represent the future estimated prices of one or more properties as disclosed by Tatang.
Regarding claim 2, CHIHIRO discloses the information processing device according to claim 1, wherein an order or a coefficient of the appraisal factors included in the function is different depending on the location ([0043] “The property location specifying means 2 obtains the nearest station data necessary for price prediction, the road distance data to the nearest station, the data of various surrounding environments, etc. based on the location of the identified property. It has a function to do. In this embodiment, the above-described geographic information system is used. Specifically, when the geographic information system inputs the coordinate data of the specified property, it searches for, measures, and outputs data such as the nearest station and road distance based on the coordinate data. The acquired data is stored in the real estate price DB 6. FIG. 2C is a diagram illustrating an example of a data configuration of the real estate price DB 6. According to FIG. 5C, it can be seen that the nearest station data acquired from the coordinate data, the distance (station distance) data from the nearest station, and the like are stored for each property. (Real estate price formation factor acquisition means) Next, the real estate price formation factor acquisition means 4 acquires or creates factor data constituting variables of the real estate price function. The real estate price formation factor acquisition unit 4 acquires or creates factor data of each property by searching the area information DB 7 based on the coordinate data specified by the property position specifying unit 2.”, [0113] “For example, when setting the value “1” if the distance from the location of the property to the station is less than a predetermined time, and “0” otherwise, for the “walking area dummy”, the optimal predetermined time (for example, "10 minutes") is automatically set. As a result, even if it is an image variable such as “walking area” and it is difficult to define it, the image can be specified by searching for specific conditions of “walking area”. Appropriate variables can be created. In addition, if there is an image that “south direction is good”, “south direction dummy” is created, as a dummy variable, “1” is set if the property is facing south and “0” is set otherwise. The In such a case, select from multiple patterns that are considered southward (such as “South”, “South” + “Southeast”, “South” + “North-South”, or “South” + “Southeast” + “North-South”). By searching for the optimum pattern, an appropriate variable can be created. Note that the dummy variable is not set when the optimum pattern is not searched.”).
Regarding claim 3, CHIHIRO discloses the information processing device according to claim 1, wherein the appraisal factors included in the function are different depending on the location ([0043] “The property location specifying means 2 obtains the nearest station data necessary for price prediction, the road distance data to the nearest station, the data of various surrounding environments, etc. based on the location of the identified property. It has a function to do. In this embodiment, the above-described geographic information system is used. Specifically, when the geographic information system inputs the coordinate data of the specified property, it searches for, measures, and outputs data such as the nearest station and road distance based on the coordinate data. The acquired data is stored in the real estate price DB 6. FIG. 2C is a diagram illustrating an example of a data configuration of the real estate price DB 6. According to FIG. 5C, it can be seen that the nearest station data acquired from the coordinate data, the distance (station distance) data from the nearest station, and the like are stored for each property. (Real estate price formation factor acquisition means) Next, the real estate price formation factor acquisition means 4 acquires or creates factor data constituting variables of the real estate price function. The real estate price formation factor acquisition unit 4 acquires or creates factor data of each property by searching the area information DB 7 based on the coordinate data specified by the property position specifying unit 2.”, [0113] “For example, when setting the value “1” if the distance from the location of the property to the station is less than a predetermined time, and “0” otherwise, for the “walking area dummy”, the optimal predetermined time (for example, "10 minutes") is automatically set. As a result, even if it is an image variable such as “walking area” and it is difficult to define it, the image can be specified by searching for specific conditions of “walking area”. Appropriate variables can be created. In addition, if there is an image that “south direction is good”, “south direction dummy” is created as a dummy variable, “1” is set if the property is facing south, and “0” is set otherwise. The In such a case, select from multiple patterns that are considered southward (such as “South”, “South” + “Southeast”, “South” + “North-South”, or “South” + “Southeast” + “North-South”). By searching for the optimum pattern, an appropriate variable can be created. Note that the dummy variable is not set when the optimum pattern is not searched.”).
Regarding claim 5, CHIHIRO discloses the information processing device according to claim 1, wherein the processing circuit is further configured to calculate the appropriate price based on a model indicating a relationship between the appraisal value and the appropriate price for each anticipated required transaction time of the intended buyer and the seller ( [0018] “The step of selecting the statistical model includes the step of creating n test price functions using the n statistical models for the data relating to the price of the real estate property, and the data relating to the price of the real estate property. A divergence rate is calculated based on the transaction price of the real estate property and the estimated price estimated by the created n test price functions, and the prediction of the created test price function is calculated from the calculated divergence rate A step of calculating a fitting rate representing accuracy, and a step of selecting a statistical model having the highest prediction accuracy from the n statistical models based on the calculated fitting rate.” [031] “The other property price database 6f stores, for example, public land price information such as price data (actual price) based on actual transaction examples in the market, public land price / reference land price, property tax evaluation value, inheritance tax route price, and the like.”, [0100] “The divergence rate is calculated based on the actual transaction price in the verification analysis data = MP and the estimated price by the test price function i for the verification analysis data = PPi (i = 1... N) Is calculated by the following equation.”, [0061] “The processing of the property price function estimating means 4 will be described by taking as an example the case of estimating the property price function for predicting the property price in June 2001 under the following conditions. Real estate price function estimation date = June 1, 2001 Real estate price DB = Data from January to April 2001 (stored) Newly entered data = May 2001 data Estimated real estate price function = 2001 In this embodiment, the real estate price function is estimated monthly based on the monthly updated real estate price data. For example, the real estate price data is updated weekly. In such cases, the property price function can be estimated weekly.” [0101] “Deviation rate = (MP / PPi) × 100 If the value of the divergence rate is 100, the transaction price matches the estimated price based on the model. Therefore, the closer the divergence rate value is to 100, the more accurate the prediction is. Will be expensive.”).
Regarding claim 6, CHIHIRO discloses the information processing device according to claim 5,
the processing circuit is further configured to calculate the appraisal value for each of the one or more real estate transactions of properties located in the location surrounding the target real estate property and the target real estate property ([0137] “The property database 303 includes property information relating to real estate properties such as condominiums, detached houses, and land desired to be sold. Further, the property database 303 may include a list of real estate companies 500 and banks 600 that access the real estate price prediction apparatus 300 and the service contents thereof.” [0153] “According to the system configuration and processing described above, the bank 600 can access the real estate price prediction apparatus 300 and quickly calculate an accurate collateral value. For this reason, referring to this collateral value, the loan process and the washing process can be executed quickly. Further, the real estate company 500 can quickly grasp the property to be sold and the user who wants to purchase through the real estate price prediction device 300, and further promptly execute a response according to the response, for example, a price reduction process when the response is small. be able to. Furthermore, since the loan examination procedure can be carried out with reference to property information and personal information, it is not necessary to input information necessary for the loan examination each time.”), and
the processing circuit is further configured to generate the model based on a relationship among the appraisal value, at least one actual transaction price of one or more real estate transactions of properties located in the location surrounding the target real estate property , and the one or more  transaction time of one or more real estate transactions of properties located in the location surrounding the target real estate property, and to calculate the appropriate price of the target real estate property based on the generated model and the appraisal value of the target real estate property ( [0018] “The step of selecting the statistical model includes the step of creating n test price functions using the n statistical models for the data relating to the price of the real estate property, and the data relating to the price of the real estate property. A divergence rate is calculated based on the transaction price of the real estate property and the estimated price estimated by the created n test price functions, and the prediction of the created test price function is calculated from the calculated divergence rate A step of calculating a fitting rate representing accuracy, and a step of selecting a statistical model having the highest prediction accuracy from the n statistical models based on the calculated fitting rate.” [031] “The other property price database 6f stores, for example, public land price information such as price data (actual price) based on actual transaction examples in the market, public land price / reference land price, property tax evaluation value, inheritance tax route price, and the like.”, [0100] “The divergence rate is calculated based on the actual transaction price in the verification analysis data = MP and the estimated price by the test price function i for the verification analysis data = PPi (i = 1... N) Is calculated by the following equation.”, [0061] “The processing of the property price function estimating means 4 will be described by taking as an example the case of estimating the property price function for predicting the property price in June 2001 under the following conditions. Real estate price function estimation date = June 1, 2001 Real estate price DB = Data from January to April 2001 (stored) Newly entered data = May 2001 data Estimated real estate price function = 2001 In this embodiment, the real estate price function is estimated monthly based on the monthly updated real estate price data. For example, the real estate price data is updated weekly. In such cases, the property price function can be estimated weekly.” [0101] “Deviation rate = (MP / PPi) × 100 If the value of the divergence rate is 100, the transaction price matches the estimated price based on the model. Therefore, the closer the divergence rate value is to 100, the more accurate the prediction is. Will be expensive.”).
Regarding claim 7, CHIHIRO discloses the information processing device according to claim 6,
wherein the processing circuit is further configured to calculate the appraisal value by using a function that is shared in common between the one or more real estate transactions of properties located in the location surrounding the target real estate property and the target real estate property ([0137] “The property database 303 includes property information relating to real estate properties such as condominiums, detached houses, and land desired to be sold. Further, the property database 303 may include a list of real estate companies 500 and banks 600 that access the real estate price prediction apparatus 300 and the service contents thereof.” [0153] “According to the system configuration and processing described above, the bank 600 can access the real estate price prediction apparatus 300 and quickly calculate an accurate collateral value. For this reason, referring to this collateral value, the loan process and the washing process can be executed quickly. Further, the real estate company 500 can quickly grasp the property to be sold and the user who wants to purchase through the real estate price prediction device 300, and further promptly execute a response according to the response, for example, a price reduction process when the response is small. be able to. Furthermore, since the loan examination procedure can be carried out with reference to property information and personal information, it is not necessary to input information necessary for the loan examination each time.”).
Regarding claim 8, CHIHIRO discloses the information processing device according to claim 6, 
wherein the target real estate property is a real estate property that a user of the client device desires to sell ([0135] When the real estate price prediction apparatus 300 receives a price prediction and sales request for a real estate property from each user, the property price prediction device 300 predicts the price of the property to be evaluated, stores the result together with related information, and the user. It has a function to notify. When the real estate price prediction apparatus 300 receives a mediation request from the user who wants to sell 400b, the real estate price prediction apparatus 300 predicts the price of the property to be evaluated and requests the real estate company 500 to request the mediation.).
Regarding claim 9, CHIHIRO discloses the information processing device according to claim 6, wherein the target real estate property is a virtual real estate property reflecting desired terms input by a user of the client device ([0135] “When the real estate price prediction apparatus 300 receives a price prediction and sales request for a real estate property from each user, the property price prediction device 300 predicts the price of the property to be evaluated, stores the result together with related information, and the user. It has a function to notify. When the real estate price prediction apparatus 300 receives a mediation request from the user who wants to sell 400b, the real estate price prediction apparatus 300 predicts the price of the property to be evaluated and requests the real estate company 500 to request the mediation.” [0137] “The property database 303 includes property information relating to real estate properties such as condominiums, detached houses, and land desired to be sold. Further, the property database 303 may include a list of real estate companies 500 and banks 600 that access the real estate price prediction apparatus 300 and the service contents thereof.” [0153] “According to the system configuration and processing described above, the bank 600 can access the real estate price prediction apparatus 300 and quickly calculate an accurate collateral value. For this reason, referring to this collateral value, the loan process and the washing process can be executed quickly. Further, the real estate company 500 can quickly grasp the property to be sold and the user who wants to purchase through the real estate price prediction device 300, and further promptly execute a response according to the response, for example, a price reduction process when the response is small. be able to. Furthermore, since the loan examination procedure can be carried out with reference to property information and personal information, it is not necessary to input information necessary for the loan examination each time.”).
Regarding claim 11, CHIHIRO discloses the information processing device according to claim 1, further comprising:
the processing circuit is further configured to estimate a price trend of real estate properties near the location of the target real estate property, the processing circuit is further configured to calculate the appropriate price of the target real estate property based on the appraisal value and the price trend ([0125] “FIG. 22 is a diagram showing an example of the real estate price prediction result table output by the prediction result output means 15. According to the figure, a peripheral view of the evaluation target property, conditions regarding the evaluation target property, and a list of peripheral cases of the evaluation target property are output. Various conditions entered by the user on the real estate price data input screen are output in the condition column for the property to be evaluated, and the “calculated market unit price” and “calculated market price” include the market unit price calculated by this device and the market price is output.”, [0126] “Here, on the real estate price data input screen, “market unit price = 23.34 (million)” and “market price = 1400 (million)” are entered. On the other hand, on the real estate price prediction result table screen, “calculated market unit price = 24.58 (10,000)” and “calculated market price = 1,481 (10,000)” are output. Thereby, the person in charge knows that the value of the property is calculated to be approximately the same as the value currently determined by the user or slightly higher than the value currently determined by the person in charge. In addition, since the person in charge can confirm the list of surrounding cases together with the surrounding diagram, it is easy to confirm the property to be evaluated.” [0127] “FIG. 23 is a diagram showing an example of forecast material output by the forecast result output means 15 accompanying the real estate price forecast result table. The figure shows the trend of second-hand apartment prices in the forecast area. Specifically, it shows the trend of secondhand apartment prices from September 1989 to March 2001 for three regions. The person in charge can read that the price of second-hand condominiums has risen as of September 1989, when the property to be evaluated was built, but the price has dropped as of March 2001.” [0139] “When the user 400 is requested to apply for a loan from the user 400, the property management means 301 notifies the bank 600 of the property information stored in the property database 303 and the estimated price of the property along with the input personal information. The information notified to the bank 600 is, for example, a proximity example (related transaction example (prevailing price), published land price / reference land price, property tax valuation value, inheritance tax route price), which is reference information when predicting the price of the property. , Trend information (related price trend examples, market information, etc.) can be included.” [0146] “When the property price prediction device 300 accepts the property evaluation from the property company 500, the property price prediction device 300 activates the property price function estimation device 100 based on the inputted property information. When the price prediction process is completed, the real estate management means 301 transmits the price prediction result to the real estate company 500 (26d), and stores the price prediction result in the property database 303. The property management means 301 can transmit to the real estate company 500 such as proximity cases (related transaction examples) and trend information (related price trend examples, market information, etc.) as reference information together with the price prediction result.”).
Regarding claim 12, CHIHIRO discloses the information processing device according to Claim 11, 
wherein the real estate property includes a first real estate property that already has been bought or sold, and a second real estate property that is going to be bought or sold ([0137] “The property database 303 includes property information relating to real estate properties such as condominiums, detached houses, and land desired to be sold. Further, the property database 303 may include a list of real estate companies 500 and banks 600 that access the real estate price prediction apparatus 300 and the service contents thereof.” [0153] “According to the system configuration and processing described above, the bank 600 can access the real estate price prediction apparatus 300 and quickly calculate an accurate collateral value. For this reason, referring to this collateral value, the loan process and the washing process can be executed quickly. Further, the real estate company 500 can quickly grasp the property to be sold and the user who wants to purchase through the real estate price prediction device 300, and further promptly execute a response according to the response, for example, a price reduction process when the response is small. be able to. Furthermore, since the loan examination procedure can be carried out with reference to property information and personal information, it is not necessary to input information necessary for the loan examination each time.”),
the processing circuit is further configured to estimate the price trend as a tendency of change over time produced in a relationship between the appraisal value and an actual transaction price for each actual required transaction time of the first real estate property ([0125] “FIG. 22 is a diagram showing an example of the real estate price prediction result table output by the prediction result output means 15. According to the figure, a peripheral view of the evaluation target property, conditions regarding the evaluation target property, and a list of peripheral cases of the evaluation target property are output. Various conditions entered by the user on the real estate price data input screen are output in the condition column for the property to be evaluated, and the “calculated market unit price” and “calculated market price” include the market unit price calculated by this device and the market price is output.”, [0126] “Here, on the real estate price data input screen, “market unit price = 23.34 (million)” and “market price = 1400 (million)” are entered. On the other hand, on the real estate price prediction result table screen, “calculated market unit price = 24.58 (10,000)” and “calculated market price = 1,481 (10,000)” are output. Thereby, the person in charge knows that the value of the property is calculated to be approximately the same as the value currently determined by the user or slightly higher than the value currently determined by the person in charge. In addition, since the person in charge can confirm the list of surrounding cases together with the surrounding diagram, it is easy to confirm the property to be evaluated.” [0127] “FIG. 23 is a diagram showing an example of forecast material output by the forecast result output means 15 accompanying the real estate price forecast result table. The figure shows the trend of second-hand apartment prices in the forecast area. Specifically, it shows the trend of secondhand apartment prices from September 1989 to March 2001 for three regions. The person in charge can read that the price of second-hand condominiums has risen as of September 1989, when the property to be evaluated was built, but the price has dropped as of March 2001.” [0139] “When the user 400 is requested to apply for a loan from the user 400, the property management means 301 notifies the bank 600 of the property information stored in the property database 303 and the estimated price of the property along with the input personal information. The information notified to the bank 600 is, for example, a proximity example (related transaction example (prevailing price), published land price / reference land price, property tax valuation value, inheritance tax route price), which is reference information when predicting the price of the property. , Trend information (related price trend examples, market information, etc.) can be included.” [0146] “When the property price prediction device 300 accepts the property evaluation from the property company 500, the property price prediction device 300 activates the property price function estimation device 100 based on the inputted property information. When the price prediction process is completed, the real estate management means 301 transmits the price prediction result to the real estate company 500 (26d), and stores the price prediction result in the property database 303. The property management means 301 can transmit to the real estate company 500 such as proximity cases (related transaction examples) and trend information (related price trend examples, market information, etc.) as reference information together with the price prediction result.”), and
the processing circuit is further configured to calculate the appropriate price of the second real estate property based on the price trend estimated for the first real estate property positioned near the location of the second real estate property, and the appraisal value of the second real estate property [0139] “When the user 400 is requested to apply for a loan from the user 400, the property management means 301 notifies the bank 600 of the property information stored in the property database 303 and the estimated price of the property along with the input personal information. The information notified to the bank 600 is, for example, a proximity example (related transaction example (prevailing price), published land price / reference land price, property tax valuation value, inheritance tax route price), which is reference information when predicting the price of the property. , Trend information (related price trend examples, market information, etc.) can be included.” [0146] “When the property price prediction device 300 accepts the property evaluation from the property company 500, the property price prediction device 300 activates the property price function estimation device 100 based on the inputted property information. When the price prediction process is completed, the real estate management means 301 transmits the price prediction result to the real estate company 500 (26d), and stores the price prediction result in the property database 303. The property management means 301 can transmit to the real estate company 500 such as proximity cases (related transaction examples) and trend information (related price trend examples, market information, etc.) as reference information together with the price prediction result.”.
Regarding claim 13, CHIHIRO discloses the information processing device according to claim 1, further comprising: 
the processing circuit is further configured to acquire surrounding environment information near the location of the real estate property, wherein the processing circuit is further configured to create the assessment that includes the appropriate price together with the surrounding environment information ([023] “Predicting the predicted price of the evaluation target property using the means for calculating the living environment of the evaluation target property as an index, the input property attribute data, the calculated index, and the read price function”, [033] “The physical region DB 7a includes a town information database with coordinate data, a network information database, and a spatial database, and data for acquiring or generating physical factor data (for example, commercial facilities, public facilities, natural environment, and land) Data on usage intensity etc.) is stored. The subjective region DB 7b stores data for acquiring or generating cultural factor data and historical factor data for each region (for example, data on expert rankings, consumer feedback, etc. for the region).” [0043] “The property location specifying means 2 obtains the nearest station data necessary for price prediction, the road distance data to the nearest station, the data of various surrounding environments, etc. based on the location of the identified property.” [0049] “The factor data belonging to the natural environment includes data indicating the level of the natural environment such as the green coverage ratio, the green visibility, the air pollution degree, and the noise. Factors belonging to land use intensity include land use intensity, such as the degree of construction, how disasters (earthquake disasters) are affected, the probability of flood damage, and the probability of landslide disasters.” [0117] “FIG. 20 is a block diagram showing the functional configuration of the real estate price prediction apparatus according to the second embodiment. The property price prediction apparatus 200 includes an evaluation object property data input unit 201, an evaluation object property specifying unit 202, an evaluation object property market segment unit 203, a residential environment assessment unit 204, a property price prediction unit 205, and a prediction result output unit 206. , And is configured to be accessible to the real estate price function estimation device 100.” [0120] “The residence environment assessment means 204 acquires and indexes the residence environment data of the property to be evaluated based on the specified coordinate data and the regional information database 7, and sets variables used in the real estate price function. For the acquisition and indexing of the living environment data and the setting of variables, the function of the real estate price formation factor acquisition means 3 described in the first embodiment can be used.”).
Regarding claim 14, CHIHIRO discloses the information processing device according to claim 13, further comprising:
the processing circuit is further configured to acquire life stage information about a user of the client device, wherein the processing circuit is further configured to acquire the surrounding environment information based on the life stage information ([023] “Predicting the predicted price of the evaluation target property using the means for calculating the living environment of the evaluation target property as an index, the input property attribute data, the calculated index, and the read price function” [033] “The physical region DB 7a includes a town information database with coordinate data, a network information database, and a spatial database, and data for acquiring or generating physical factor data (for example, commercial facilities, public facilities, natural environment, and land) Data on usage intensity etc.) is stored. The subjective region DB 7b stores data for acquiring or generating cultural factor data and historical factor data for each region (for example, data on expert rankings, consumer feedback, etc. for the region).” [0043] “The property location specifying means 2 obtains the nearest station data necessary for price prediction, the road distance data to the nearest station, the data of various surrounding environments, etc. based on the location of the identified property. It has a function to do. In this embodiment, the above-described geographic information system is used.” ).
Regarding claim 15, CHIHIRO discloses the information processing device according to claim 14, 
wherein the processing circuit is further configured to acquire the surrounding environment that reflects life events having a high probability of occurring for the user in the future, based on the life stage information ([023] “Predicting the predicted price of the evaluation target property using the means for calculating the living environment of the evaluation target property as an index, the input property attribute data, the calculated index, and the read price function”, [033] “The physical region DB 7a includes a town information database with coordinate data, a network information database, and a spatial database, and data for acquiring or generating physical factor data (for example, commercial facilities, public facilities, natural environment, and land) Data on usage intensity etc.) is stored. The subjective region DB 7b stores data for acquiring or generating cultural factor data and historical factor data for each region (for example, data on expert rankings, consumer feedback, etc. for the region).” [0043] “The property location specifying means 2 obtains the nearest station data necessary for price prediction, the road distance data to the nearest station, the data of various surrounding environments, etc. based on the location of the identified property.” [0049] “The factor data belonging to the natural environment includes data indicating the level of the natural environment such as the green coverage ratio, the green visibility, the air pollution degree, and the noise. Factors belonging to land use intensity include land use intensity, such as the degree of construction, how disasters (earthquake disasters) are affected, the probability of flood damage, and the probability of landslide disasters.” [0117] “FIG. 20 is a block diagram showing the functional configuration of the real estate price prediction apparatus according to the second embodiment. The property price prediction apparatus 200 includes an evaluation object property data input unit 201, an evaluation object property specifying unit 202, an evaluation object property market segment unit 203, a residential environment assessment unit 204, a property price prediction unit 205, and a prediction result output unit 206. , And is configured to be accessible to the real estate price function estimation device 100.” [0120] “The residence environment assessment means 204 acquires and indexes the residence environment data of the property to be evaluated based on the specified coordinate data and the regional information database 7, and sets variables used in the real estate price function. For the acquisition and indexing of the living environment data and the setting of variables, the function of the real estate price formation factor acquisition means 3 described in the first embodiment can be used.”).
Regarding claim 16, CHIHIRO discloses the information processing device according to claim 1, further comprising: 
processing circuit is further configured to acquire life stage information about a user of the client device, wherein the processing circuit is further configured to calculate the appropriate price at a future point in time specified based on the life stage information ([0061]”The processing of the property price function estimating means 4 will be described by taking as an example the case of estimating the property price function for predicting the property price in June 2001 under the following conditions. Real estate price function estimation date = June 1, 2001 Real estate price DB = Data from January to April 2001 (stored) Newly entered data = May 2001 data Estimated real estate price function = 2001 In this embodiment, the real estate price function is estimated monthly based on the monthly updated real estate price data. For example, the real estate price data is updated weekly. In such cases, the property price function can be estimated weekly.”).
Regarding claims 22-24, CHIHIRO further discloses:
([0013] It is desirable to set the predetermined condition as a condition that has an effect on the market structure of the real estate property. For example, the behaviors of consumers and suppliers that make up the market change according to the contents of the product, and also from time to time and region.  [0014] The data relating to the property price of the real estate includes all data that is considered to affect the property price. For example, based on address data, property attribute data representing property attributes, and regional information data. This applies to the factor data that is created. [0108] FIG. 18 is a diagram showing an example of the distribution of the deviation rate of the test price function i with respect to the analysis data of May 2001. According to the figure, the value of the model 15 is closest to 100, and it can be seen that the model 1 5 is an optimal model with high prediction accuracy. [0109] FIG. 19 is a diagram showing an example of the distribution of the fitting rate of the test price function i for the analysis data of May 2001. According to the figure, it can be seen that the fitting rate of the model 15 is closest to 0, and the model 15 is the optimum model. [0135] When the real estate price prediction apparatus 300 receives a price prediction and sales request for a real estate property from each user, the property price prediction device 300 predicts the price of the property to be evaluated, stores the result together with related information, and the user. It has a function to notify. When the real estate price prediction apparatus 300 receives a mediation request from the user who wants to sell 400b, the real estate price prediction apparatus 300 predicts the price of the property to be evaluated and requests the real estate company 500 to request the mediation. In this manner, the sale-desiring user 400b and the real estate company 500 are configured to be able to communicate with each other via the real estate price prediction apparatus 300. Furthermore, the real estate price prediction apparatus 300 notifies the real estate company 500 of application information when receiving an application for a property from the purchase requesting user 400c. In this case, when the real estate price prediction apparatus 300 accepts a loan application from the purchase requesting user 400c or the real estate company 500, the real estate price prediction apparatus 300 can transmit the price prediction result of the property and examination materials to the bank 600. In this way, the purchase requesting user 400c, the real estate company 500, and the bank 600 are configured to be able to communicate with each other via the real estate price prediction apparatus 300.  [0174] FIG. 18 is a diagram illustrating an example of the distribution of divergence rates in the analysis data of May 2001. [0175] FIG. 19 is a diagram illustrating an example of a fitting rate distribution of a test price function in May 2001. ),
Regarding claim 25, CHIHIRO discloses
wherein the real estate property includes first real estate properties that have already been bought or sold, and a second real estate property that is going to be bought or sold,
the processing circuit is further configured to generate the distribution curve of transaction price relative to transaction for the second real estate property based on actual transaction prices and required transaction times of the first real estate properties already bought or sold ( CHIHRO [0108] FIG. 18 is a diagram showing an example of the distribution of the deviation rate of the test price function i with respect to the analysis data of May 2001. According to the figure, the value of the model 15 is closest to 100, and it can be seen that the model 1 5 is an optimal model with high prediction accuracy. [0109] FIG. 19 is a diagram showing an example of the distribution of the fitting rate of the test price function i for the analysis data of May 2001. According to the figure, it can be seen that the fitting rate of the model 15 is closest to 0, and the model 15 is the optimum model. [0174] FIG. 18 is a diagram illustrating an example of the distribution of divergence rates in the analysis data of May 2001. [0175] FIG. 19 is a diagram illustrating an example of a fitting rate distribution of a test price function in May 2001.  It is noted that CHIHRO dsicloses a distribution graph of a transaction price (i.e. test price) relative to transaction time (i.e. May 2001).

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive.
Examiner appreciates that the Applicant pointed out to the typographical error between Smith and Tatang.  Such typographical error has been corrected.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “in FIG. 6 of the instant application, in which a distribution curve 1242 has the anticipated transaction price 1241 as the horizontal axis of the graph and the probability distribution with respect to each anticipated transaction price 1241 on the vertical axis. The anticipated required time labels 1243 for each anticipated transaction price are on the distribution curve 1242. The statistical interval 1244 displays a confidence interval or the like of the probability distribution indicated by the distribution curve 1242. Thus, trade-off between price and time to sale may be easily seen.”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The examiner notes that the Applicant appear to argue an intended use of the distribution curve.  The claim requires for generating a distribution curve of transaction price relative to transaction time, however the claim does not require any assessment of a price range.  If the Applicant wishes to give patentable weight for any assessment of a price range, such assessment needs to be positively recited.  The use or intended use of the distribution curve does not add patentable weight since the system and method just requires for a distribution curve to be generated without any specifics.  Applicant is advised to include the details of the distribution curve into the claim in order to differentiate the claim invention from the art as applied.
Applicant further argues “While Tatang may disclose normalizing the standard deviation to an index to make the annualized standard deviation easier to interpret, this is done by comparing same time frames, e.g., January, over years, to determine relative volatility, as may been seen in FIG. 6 of Tatang, not a distribution curve of transaction price relative to transaction time to assess a price range relative to how long for a property to sell, as now recited in the independent claims”  Examiner clarifies that CHIHRO discloses generating a graph indicating a transaction price relative to transaction time, Tatang is introduced to teach that it is well-known in the art to specifically use a distribution curve to represent transaction price relative to transaction time.  It is further noted that the claim language does not specify or require any specifics about the transaction times (i.e. date, period, season among other examples). The argument is found unpersuasive and the rejection is maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Els (US 9,715,699) The method involves calculating an estimated market price distribution curve for a particular advertisement.
Reynolds (US 2015/0302436) The present invention relates to a method and system for performing market research via interviewing and analysis of the resulting interview data on a communications network, and in particular, for determining customer decision-making factors that can be used to increase customer loyalty and/or market share.
Peterffy (US 2015/0120526) In general, embodiments described herein include computer-implemented methods and systems, including a user interface, that (a) calculate and display a graphical representation of a market implied probability distribution for the future prices of a tradable asset, which is derived from real time prices of the options on the asset, (b) permit the user to customize the implied probability distribution graph to reflect the user's own view on the probability that the future price of the asset will be within a price range, and (c) propose an optimal strategy implemented as a combination of option (or other derivative or option orders with a stock leg) orders, which strategy is optimized to be profitable assuming the customized probability distribution (if any) is more accurate than the probability distribution derived from the market prices.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689